L. DeGive bought of defendant in error a number of opera-house chairs. He was sued for a balance on the bill, payment of which balance he had refused to pay, •on the ground that the purchase price should be reduced by so much for inferiority of the chairs to the model by which they were bought. He omitted to defend the ■suit until after judgment had been rendered against him. He moved to set aside the same, on the ground that he was a foreigner, never naturalized, and was a ■citizen of the Kingdom of Belgium, residing in Atlanta .as the consul of the Belgian government, duly com*606missioned and accredited by it, and recognized as such by the government of the United States, by an exequatur duly executed by the President, copy of which was attached ; wherefore, he was advised, the court rendering the judgment had no jurisdiction of him. The motion was overruled, and he excepted.
Goodwin & Westmoreland, for plaintiff in error.
Bishop & Andrews, contra.